                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8       ANDREW GOOSBY,                                     Case No. 18-cv-06406-RMI
                                   9                     Plaintiff,
                                                                                              ORDER TRANSFERRING ACTION
                                  10               v.

                                  11       TIFFANY WASHINGTON, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14            This case was originally filed in the United States District Court for the Central District of

                                  15   California. (Doc. 1). On October 19, 2018, that court entered an order transferring the case to this

                                  16   district on the ground that “Plaintiff asserts that defendants reside in Mendocino County. (See

                                  17   Docket 22 No. 1-1 at 2.)” (Doc. 5). However, it appears that may have been a mistake. Plaintiff

                                  18   asserts at that Plaintiff(s) reside in Mendocino County. (Doc. 1-1 at 2). This is a bit confusing as

                                  19   Plaintiff gives his address only as a P.O. Box in Los Angeles. In any event, in his Complaint,

                                  20   Plaintiff asserts that Defendants are employees of the Department of Fair Employment and

                                  21   Housing and gives an address as 2218 Kausen Drive, Suite 100, Elk Grove, California. This

                                  22   address is not in Mendocino County, but in Sacramento County,1 which lies in the Eastern District

                                  23   of California.

                                  24            Pursuant to 28 U.S.C. § 1391(b), venue over a civil action properly lies only in

                                  25   (1) a judicial district where any defendant resides, if all defendants reside in the same

                                  26   state; (2) a judicial district in which a substantial part of the events or omissions giving rise to the

                                  27

                                  28   1
                                           See https://www.dfeh.ca.gov/contact-us/office-locations/ & http://www.elkgrovecity.org/
                                   1   claim occurred, or a substantial part of the property that is the subject of the action is situated; or

                                   2   (3) a judicial district in which any defendant may be found if there is no district in which the

                                   3   action may otherwise be brought. Here, on the record before the court, it appears that all of the

                                   4   alleged wrongs took place in Sacramento County. Sacramento County is in the Eastern District of

                                   5   California. 28 U.S.C. § 84(a). Accordingly, under factor (2) above, venue properly lies in the

                                   6   Eastern District.

                                   7           Accordingly, IT IS HEREBY ORDERED that this case be transferred to the Eastern

                                   8   District of California.

                                   9           IT IS SO ORDERED.

                                  10   Dated: October 23, 2018

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                       ROBERT M. ILLMAN
                                  13                                                                   United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
